NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LORD PUNCHARD, AKA Billy Punchard,              No.    19-16385

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00159-JGZ

 v.
                                                MEMORANDUM*
LUNA COUNTY NEW MEXICO BOARD
OF COMMISSIONS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Lord Punchard AKA Billy Punchard appeals pro se from the district court’s

judgment dismissing his action alleging federal and state law claims related to

alleged mining leases. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011) (dismissal under Federal Rule of Civil Procedure 12(b)(2)); Libas Ltd. v.

Carrillo, 329 F.3d 1128, 1130 (9th Cir. 2003) (dismissal under Federal Rule of

Civil Procedure 12(b)(6)). We affirm.

      The district court properly dismissed Punchard’s claims against defendants

State of New Mexico, Grisham, Martinez, Luna County Board of Commissions,

and Deming City Council because Punchard failed to allege facts sufficient to

make a prima facie showing that the district court had personal jurisdiction over

these defendants. See CollegeSource, Inc., 653 F.3d at 1074-80 (discussing

requirements for general and specific personal jurisdiction). As to the State of

New Mexico, dismissal of Punchard’s claims was also proper because the claims

are barred by Eleventh Amendment immunity. See Kentucky v. Graham, 473 U.S.

159, 169 n.17 (1985) (“§ 1983 was not intended to abrogate a State’s Eleventh

Amendment immunity”).

      The district court properly dismissed Punchard’s claim against the Bureau of

Land Management because Punchard failed to allege facts sufficient to state a

plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be construed liberally, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief); see also Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (a plaintiff must allege facts that “allow[] the

court to draw the reasonable inference that the defendant is liable for the


                                           2                                     19-16385
misconduct alleged”).

      The district court did not abuse its discretion in denying Punchard’s motion

for recusal because Punchard failed to demonstrate extrajudicial bias or prejudice.

See 28 U.S.C. § 144 (requirements for recusal), § 455 (circumstances requiring

disqualification); United States v. Hernandez, 109 F.3d 1450, 1453-54 (9th Cir.

1997) (standard of review; under § 144 and § 455, the substantive standard for

recusal is whether “a reasonable person with knowledge of all the facts would

conclude that the judge’s impartiality might reasonably be questioned” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Punchard’s motion

for preliminary injunction because Punchard failed to demonstrate that he was

likely to succeed on the merits of his claims. See Jackson v. City & County of San

Francisco, 746 F.3d 953, 958 (9th Cir. 2014) (plaintiff must establish that he is

likely to succeed on the merits, likely to suffer irreparable harm in the absence of

preliminary relief, the balance of equities tips in his favor, and an injunction is in

the public interest).

      The district court did not abuse its discretion by denying Punchard’s motion

for default judgment because the Clerk never entered a default. See Eitel v.

McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (standard of review and factors

for entry of default judgment).


                                           3                                     19-16385
Punchard’s motion to expedite is denied as moot.

AFFIRMED.




                                 4                 19-16385